Citation Nr: 0028554	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a thoracic spine 
disorder.

2. Entitlement to service connection for a right wrist 
disorder.

3. Entitlement to an increased rating for left carpal tunnel 
syndrome and de Quervain's tenosynovitis status post 
release, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.  This appeal originally arose from a June 
1998 rating action which denied ratings in excess of 60% for 
lumbar spine degenerative disc disease (DDD), and 40% for 
cervical spine DDD.  A Notice of Disagreement therewith was 
received in March 1999, and a Statement of the Case (SOC) was 
issued in April 1999, but the veteran withdrew his appeal 
with respect to those issues by letter of May 1999.

This appeal arises from an April 1999 rating action which 
denied service connection for thoracic spine and right wrist 
disorders, and a rating in excess of 10% for left carpal 
tunnel syndrome and de Quervain's tenosynovitis status post 
release.


REMAND

In his Substantive Appeal which was received in October 1999, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board of Veterans Appeals (Board) at the RO.  By 
letter of December 1999, the RO notified the veteran that he 
had been placed on a list of persons wishing to appeal for a 
hearing before a Board VLJ at the RO; that he would be 
notified of the time and place of the hearing when a hearing 
date became available; and that no further action on his 
appeal would be taken by the Board until after the hearing 
had been completed.

In mid-October 2000, the RO transferred the veteran's case to 
the Board in Washington, D.C. for a decision on the appeal.  
However, the veteran has not been afforded the hearing he 
requested before a Board VLJ at the RO, and there is nothing 
in the record to indicate that he withdrew his request for a 
hearing.  Under the circumstances, this case is thus REMANDED 
to the RO for the following action:

The RO should return the veteran's appeal 
to the waiting list for a hearing for him 
and any witnesses before a Board VLJ 
traveling to the RO for the purpose of 
conducting such hearings.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  No further action on 
the part of the RO is required with respect to the issues on 
appeal.  The RO need not readjudicate the claims, and a 
Supplemental SOC need not be issued.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


